 
Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
 
This Employment Agreement is entered into on November 6, 2007 with an effective
date of May 31st, 2007 ("Agreement"), by and between NATHAN’S FAMOUS, INC., a
corporation incorporated under the laws of the State of Delaware, with its
principal place of business at 1400 Old Country Road, Westbury, New York 11590
(the "Company"), and Donald L. Perlyn, residing at 7403 Floranada Way, Delray
Beach, Florida 33446 (the "Executive").
 
 
WITNESSETH :
 
 
WHEREAS, the Company desires to employ the Executive and to receive certain
services from him, and the Executive is willing to be employed and to render
such services to the Company, all upon the terms and subject to the conditions
contained herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1 1. Recitals: The foregoing recitals are true and correct and are incorporated
herein by reference thereto.
 
2. Employment.
 
The Company hereby agrees to employ Executive, and Executive agrees to be
employed by the Company, on the terms and conditions herein contained, to serve
as the Executive Vice President of the Company and a member of the Board of
Directors of the Company. Executive shall report to Company’s President and
Chief Operating Officer (or such other person as shall be determined by the
Board of Directors of Company). Executive’s responsibilities shall include the
continued development of Company’s Branded Products Program and its
international franchising program, as well as to render such services in
connection with Company’s (or any of its affiliate’s) business as the Company’s
Board of Directors shall reasonably require from time to time. The Executive
shall devote substantially all of his business time, energy, skill and efforts
to the performance of his duties hereunder and shall faithfully and diligently
serve the Company. The foregoing shall not prevent Executive from participating
in not-for-profit activities or from managing his passive personal investments
provided that these activities do not materially interfere with Executive's
obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
3 3. Term of Employment.
 
Executive's employment under this Agreement shall be for a term commencing on
May 31, 2007 (the "Effective Date") and, subject to earlier termination as
provided in Section 8 below, terminating on September 30, 2008 (the "Initial
Term"). The Initial Term shall be automatically extended for successive one-year
periods (the "Additional Terms") unless terminated at the end of the Initial
Term or any Additional Term by either party upon one hundred eighty (180) days’
prior written notice given to the other party (the Initial Term and any
Additional Terms shall be referred to as the "Employment Term"). Notwithstanding
anything else herein, the provisions of Section 9 hereof shall survive and
remain in effect notwithstanding the termination of the Employment Term.
 
4 4. Compensation.
 
(a) As compensation for his services under this Agreement, the Company shall pay
Executive a salary at the rate of Two Hundred Ten Thousand Dollars ($210,000)
per year (the "Base Salary"), payable in equal installments (not less frequently
than monthly) and subject to withholding in accordance with the Company's normal
payroll practices. The Executive's Base Salary shall be reviewed annually by the
Company and may be increased, but not decreased, in the Company's sole
discretion.
 
(b) In addition to the Base Salary, Executive shall participate in any executive
bonus program established by the Company from time to time.
 
5 5. Benefits and Fringes.
 
During the Employment Term, Executive shall be entitled to such benefits and
fringes, if any, as are generally provided from time to time by the Company to
its executive employees of a comparable level, including any life, medical or
dental insurance plans for the benefit of Executive and members of his immediate
family, and pension, profit-sharing, 401(k) and other similar plans and on the
same terms as so provided. Notwithstanding the foregoing, the Executive shall be
provided with long-term disability insurance providing for payment of a minimum
monthly benefit of $6,896 and with life insurance, payable to his designated
beneficiary, at least equal to $1,000,000; and provided, further that Executive
shall be provided with an automobile allowance of $1,000 per month during the
Employment Term.
 
 
2

--------------------------------------------------------------------------------

 
6 6. Expenses.
 
The Company shall reimburse Executive in accordance with its expense
reimbursement policy as in effect from time to time for all reasonable expenses
(including, without limitation, Executive’s professional dues, license fees,
continuing educational courses, professional association membership fees,
airplane travel and other travel expenses and reasonable expenses related to the
repair and maintenance of the automobile used by him for business purposes)
incurred by Executive in connection with the performance of his duties under
this Agreement upon the presentation by Executive of an itemized account of such
expenses and appropriate receipts.
 
7 7. Vacation.
 
During the Employment Term, Executive shall be entitled to vacation in
accordance with the Company's practices, provided that Executive shall be
entitled to not less than four (4) weeks paid vacation in each full contract
year. Any vacation not taken in any year shall be deemed to be forfeited by the
Executive as of October 1 of the succeeding year.
 
8 8. Termination.
 
(a) Executive's employment under this Agreement and the Employment Term shall
terminate as follows:
 
(i) automatically on the date of Executive's death.
 
(ii) Upon written notice given by the Company to the Executive if Executive is
unable to perform his material duties hereunder for 180 days (whether or not
continuous) during any period of 360 consecutive days by reason of physical or
mental disability.
 
(iii) Upon written notice by the Company to the Executive for Cause. Cause shall
mean (A) the Executive's conviction of a felony involving moral turpitude (after
exhaustion or lapse of all rights of appeal); (B) willful refusal to perform his
duties as Executive Vice President or director of the Company and as otherwise
set forth in Section 2 hereof, which is not remedied promptly after receipt by
the Executive of written notice from the Company specifying the details thereof;
and (C) Executive's dishonesty in the performance of his duties. Upon a
termination for Cause, Executive (and his representative) shall be given the
opportunity to appear before the Board of Directors of the Company (the “Board”)
to explain why the Executive believes that Cause did not occur. Such appearance
shall be scheduled on no less than twenty (20) and no more than forty (40) days
written notice to Executive. In the event the Board agrees with the Executive,
which shall be a determination made in its sole discretion, the Executive shall
be retroactively reinstated in his position. The removal pending such Board
meeting shall not be deemed Good Reason under (vi) below.
 
 
3

--------------------------------------------------------------------------------

 
(iv) Upon written notice by the Company without Cause.
 
(v) Upon the voluntary resignation of the Executive without Good Reason upon
sixty (60) days prior written notice to the Company (which the Company may in
its sole discretion make effective earlier).
 
(vi) Upon the written resignation of the Executive for Good Reason stating with
specificity the details of the Good Reason, if the stated Good Reason is not
cured within thirty (30) days of the giving of such notice. "Good Reason" shall
mean (A) relocation of the Executive's office, or materially change the location
at which Executive is required to perform his duties, from within the Territory,
(B) any material reduction in his authority, duties or responsibilities or (C)
any other material breach of any provision of this Agreement by the Company. For
purposes hereof, "Territory" shall mean Broward, Miami-Dade and Palm Beach
Counties, Florida.
 
(vii) Upon written notice of non-renewal by the Company or Executive pursuant to
Section 3 hereof.
 
(b) Upon any termination of the Employment Term Executive shall be entitled to
receive any unpaid salary and accrued vacation through his date of termination
and any benefits under any benefit plan in accordance with the terms of said
plan. In addition, (i) if the termination is pursuant to (a)(iv) or (a)(vi)
above, Executive shall receive (without a duty to mitigate) severance pay in a
lump sum equal to three (3) times the amount of Executive’s Base Salary in
effect at the time of termination, and (ii) if termination is by the Company
pursuant to (a)(vii) above, Executive shall receive (without a duty to mitigate)
severance pay in a lump sum equal to Executive’s Base Salary in effect at the
time of termination. Such lump sum severance payments shall be paid within
thirty (30) and fifteen (15) days, respectively, after the date of termination.
In the event termination is pursuant to (a)(ii) alone, Executive shall receive
in monthly payments for one (1) year thereafter Executive’s Base Salary in
effect at the time of termination reduced by any disability benefits or worker's
compensation salary replacement he receives from any program sponsored or made
available by the Company or a governmental entity. In the event of termination
other than pursuant to (a)(i), (a)(iii) or (a)(v), to the extent the Executive
or his dependents are eligible for COBRA coverage, the Company shall pay the
cost of such coverage for the maximum period permitted under federal law. The
Company shall have no other obligations to the Executive.
 
9. Confidential Information and Non-Competition.
 
(a) Executive acknowledges that as a result of his employment by the Company,
Executive will obtain secret and confidential information as to the Company and
its affiliated entities, that the Company and its affiliated entities will
suffer substantial damage, which would be difficult to ascertain, if Executive
shall enter into Competition (as defined below) with the Company or any of its
affiliated entities and that because of the nature of the information that will
be known to Executive it is necessary for the Company and its affiliated
entities to be protected by the prohibition against Competition set forth
herein, as well as the confidentiality restrictions set forth herein. Executive
acknowledges that the provisions of this Agreement are reasonable and necessary
for the protection of the business of the Company and its affiliated entities
and that part of the compensation paid under this Agreement is in consideration
for the agreements in this Section 9.
 
 
4

--------------------------------------------------------------------------------

 
(b) Competition shall mean:
 
(i) participating, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant or in any capacity whatsoever (A) in the State of Florida or New York
in a business in competition with the quick-service restaurant business or (B)
in the United States, in a business in competition with the business of selling
food products to the foodservice industry, in each case as conducted by the
Company, its affiliated entities or its licensees during the Employment Term;
provided, however, that such prohibited participation shall not include: (x) the
mere ownership of not more than one percent (1%) of the total outstanding stock
of a publicly held company; (y) the performance of services for any enterprise
to the extent such services are not performed, directly or indirectly, for a
business in the aforesaid Competition; or (z) any activity engaged in with the
prior written approval of the Board.
 
(ii) recruiting, soliciting or inducing any nonclerical employee or employees of
the Company or its affiliated entities to terminate their employment with, or
otherwise cease their relationship with, the Company or its affiliated entities
or hiring or assisting another person or entity to hire any nonclerical employee
of the Company or its affiliated entities. Notwithstanding the foregoing, if
requested by an entity with which Executive is not affiliated, Executive may
serve as a reference for any person who at the time of the request is not an
employee of the Company or any of its affiliated entities.
 
If any restriction set forth in above items (i) and/or (ii) is found by any
court of competent jurisdiction, or an arbitrator, to be unenforceable because
it extends for too long a period of time or over too great a range of activities
or in too broad a geographic area, it shall be interpreted to extend over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.
 
(c) During and after the Employment Term, Executive shall hold in a fiduciary
capacity for the benefit of the Company and its affiliated entities all secret
or confidential information, knowledge or data relating to the Company and its
affiliated entities, and their respective businesses, including any confidential
information as to customers or vendors of the Company or its affiliated
entities, (i) obtained by Executive during his employment by the Company or its
affiliated entities; and (ii) not otherwise public knowledge or known within the
Company's or its affiliated entities’ industries. Executive shall not, without
prior written consent of the Company, unless compelled pursuant to the order of
a court or other governmental or legal body having jurisdiction over such
matter, communicate or divulge any such information, knowledge or data to anyone
other than the Company and those designated by it. In the event Executive is
compelled by order of a court or other governmental or legal body to communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it, Executive shall promptly notify the Company
of any such order and shall cooperate fully with the Company in protecting such
information to the extent possible under applicable law.
 
(d) Upon termination of Executive's employment with the Company, or at any other
time as the Company may request, Executive will promptly deliver to the Company
all documents which Executive may possess or have under his direction or control
(whether prepared by the Company, an affiliated entity, Executive or a third
party) relating to the Company or its affiliated entities or any of their
respective businesses or properties.
 
(e) During the Employment Term and for a period of one (1) year following
termination thereof (except for termination pursuant to Section 8(a)(iv) or
(vi)), Executive shall not enter into Competition with the Company or any of its
affiliated entities.
 
 
5

--------------------------------------------------------------------------------

 
(f) In the event of a breach or potential breach of this Section 9, Executive
acknowledges that the Company and its affiliated entities will be caused
irreparable injury and that money damages may not be an adequate remedy and
agree that the affiliated entities shall be entitled to injunctive relief (in
addition to its other remedies at law) to have the provisions of this Section 9
enforced.
 
10 10. Executive Representation.
 
Executive represents and warrants that he is under no contractual or other
limitation from entering into this Agreement and performing his obligations
hereunder.
 
11 11. Indemnification
 
The Executive shall be entitled to be indemnified by the Company for his actions
as an officer, director, employee, agent or fiduciary of the Company or its
affiliated entities to the fullest extent permitted by applicable law and shall,
to the extent the Company does not or is unable as a result of a conflict
between the parties to undertake his defense, have reasonable legal fees
(including, but not limited to, a retainer fee) and other reasonable expenses
paid to him in advance of final disposition of a proceeding, provided that he
has actually incurred such expenses and he executes an undertaking to repay such
amounts if, and to the extent, required to do so by applicable law. The Company
shall cover the Executive under any directors’ and officers’ liability insurance
policy to the same extent as its other senior officers.
 
12. Intentionally omitted.
 
13 13. Change of Control.
 
Upon a “Change of Control” (as defined below) of the Company, the Company shall
pay Executive, within thirty (30) days of such event, a lump sum equal to three
(3) times the amount of his Base Salary in effect at the time of such event,
together with a pro rata portion of the bonus accrued through the date of such
Change of Control. As used herein “Change of Control” means (a) a change in
control as such term is presently defined in Regulation 240.12b-2 under the
Securities Exchange Act of 1934 ("Exchange Act"); or (b) if any "person" (as
such term is used in Section 13(d) and 14(d) of the Exchange Act) (other than
any "person" who on the date of this Agreement is a director or officer of the
Company), becomes the "beneficial owner" (as defined in Rule 13(d)-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty (20%) percent of the voting power of the Company’s then outstanding
securities; or (c) if during any period of two (2) consecutive years during the
term of Executive's employment, individuals who at the beginning of such period
constitute the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof.
 
 
6

--------------------------------------------------------------------------------

 
14. Entire Agreement; Modification.
 
This Agreement constitutes the full and complete understanding of the parties
hereto and will supersede all prior agreements and understandings, oral or
written, with respect to the subject matter hereof between the Executive and the
Company and its current and prior subsidiaries and affiliates. Each party to
this Agreement acknowledges that no representations, inducements, promises or
agreements, oral or otherwise, have been made by either party, or anyone acting
on behalf of either party, which are not embodied herein and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding. This Agreement may not be modified or amended except by an
instrument in writing signed by the party against whom or which enforcement may
be sought.
 
15 15. Severability.
 
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
thc remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms of provisions of this Agreement in any
other jurisdiction.
 
16 16. Waiver of Breach.
 
The waiver by any party of a breach of any provisions of this Agreement, which
waiver must be in writing to be effective, shall not operate as or be construed
as a waiver of any subsequent breach.
 
 
7

--------------------------------------------------------------------------------

 
17. Notices.
 
All notices hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand, or one day after sending by express mail or other
"overnight mail service," or three days after sending by certified or registered
mail, postage prepaid, return receipt requested. Notice shall be sent as
follows: if to Executive, to the address as listed in the Company's records; and
if to the Company, to the Company at its office as set forth at the head of this
Agreement, to the attention of its Vice President and Chief Financial Officer.
Either party may change the notice address by notice given as aforesaid.
 
18 18. Assignability; Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of Executive and
Executive's legal representatives, heirs and distributees, and shall be binding
upon and inure to the benefit of the Company, its successors and assigns. This
Agreement may not be assigned by the Executive. This Agreement may not be
assigned by the Company except in connection with a merger or a sale by the
Company of all or substantially all of its assets and then only provided the
assignee specifically assumes in writing all of the Company's obligations
hereunder.
 
19 19. Governing Law.
 
(a) All issues pertaining to the validity, construction, execution and
performance of this Agreement shall be construed and governed in accordance with
the laws of the State of New York, without giving effect to the conflict or
choice of law provisions thereof.
 
(b) Any dispute or controversy with regard to this Agreement, other than
injunctive relief pursuant to Section 9, shall be settled by arbitration in New
York, New York before the American Arbitration Association ("AAA") in accordance
with the Rules of Commercial Arbitration of the AAA. The decision of the
arbitrators shall be final and binding upon the parties hereto and may be
entered in any court having jurisdiction. The Company shall advance all of the
Executive’s expenses (including, without limitation, reasonable counsel fees)
incurred in connection with such arbitration, provided that Executive shall
repay the same in the event he is not, to any extent, the prevailing party.
 
20 20. Headings.
 
The headings in this Agreement are intended solely for convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.
 
21 21. Counterparts.
 
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Executive has hereunto set his hand as of the date
first set forth above.
 

        NATHAN’S FAMOUS, INC.  
   
   
    By:   /s/ Eric Gatoff   

--------------------------------------------------------------------------------

Name: Eric Gatoff   Title:   C.E.O.       /s/ Donald L. Perlyn   

--------------------------------------------------------------------------------

Donald L. Perlyn

 
 
9

--------------------------------------------------------------------------------

 